DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (2011/0128557) in view of Sender Beleta et al. (2016/0046120) and Youn (2006/0268024).

Regarding claims 1 and 9, Kinoshita teaches a tablet printing apparatus, comprising:
a conveyer (fig. 11, item 124) to convey tablets (fig. 11, items T) along a line (fig. 11, line 124a);
an applicator head (fig. 11, item 143) that includes a plurality of nozzles (fig. 5, items 43c-X corresponding to nozzles in fig. 11 directly over belts 124a and 124b) arranged in a direction not parallel to a conveyance direction of the tablets conveyed by the conveyer (see fig. 11), and is configured to perform printing on the tablets conveyed along the line by ejecting a liquid from the nozzles (see fig. 11);
a controller (fig. 11, item 132e) configured to control ejection of liquid from the nozzles of the applicator head, wherein 
in the direction perpendicular to the conveyance direction, none of the nozzle groups overlapping with any other of the nozzle groups in the conveyance direction (see fig. 11),
each of the nozzle groups has a same length in the direction perpendicular to the conveyance direction (see fig. 11, note that if the first nozzle group is defined as the bottom third all of the nozzles shown on the page, and the second nozzle group is defined as the second third of all of the nozzles shown on the page, there is no overlap),
each of the nozzles belongs to only one of the nozzle groups (see fig. 11, note that, as defined, each of the nozzles belongs to one of the groups),
the controller is operable to:
perform printing on the tablets conveyed along the line by the nozzles that belong to the nozzle group facing the line (see fig. 11) and not by the nozzles that belong to other groups not facing the line (see fig. 11, note that as defined above, the limitation is met).
Kinoshita does not teach a movement device configured to move the applicator head in the direction perpendicular to the conveyance direction, and the controller is further configured to control movement of the applicator head by the movement device. Sender Beleta teaches this (Sender Beleta, see fig. 4, Note that movement device moves head 26 in direction X perpendicular to the conveyance direction Y so as to switch nozzle groups). It would have been obvious to one of ordinary skill in the art at 
Upon combination of Kinoshita with Sender Beleta, the resultant device would meet the limitation:
The controller being operable to perform switching of the nozzle groups by moving the applicator head by the length of one nozzle group or by an integer multiple of said length in the direction perpendicular to the conveyance direction by the movement device so that a nozzle group facing the line is moved to a position not facing the line and at least one other nozzle group not facing the line is moved to a position facing the line, when a preset time has elapsed since the printing has started (Sender Beleta, [0051]) or when the nozzles that belong to the nozzle group facing the line are driven a preset number of times. (Sender Beleta, see figs. 4, 5, Note that a nozzle group, i.e., subset, is three nozzles N1-N3 (col. 4, lines 47-52), and after each nozzle N1-N3 is used at a print start position, in this case P1, the print head would be moved laterally so that a different subset faces the position previously faced by subset N1-N3).  
While Sender Beleta does not explicitly teach moving a second nozzle subset to a position at which a first nozzle subset previously located, this conclusion would be obvious given the disclosure. That is, given that the device Sender Beleta could print on substrates of many widths, including those of small widths running down the center of Sender Beleta’s printhead, in a print run in which the substrate was narrow, Sender Beleta’s device would alternate among several subsets of nozzles without repeating subsets until all subsets had been used so as to keep ink ejection amounts of each 
Kinoshita in view of Sender Beleta does not explicitly teach repeating the switching until all the nozzle groups have faced the line. Youn teaches determining relative usage frequencies of two nozzles/nozzle groups arranged at different positions in a direction perpendicular to the conveyance direction to switch which nozzle/nozzle group is positioned facing a printing line by moving the nozzle/nozzle group along the direction perpendicular to even out the usage frequencies of the nozzles (Youn, see fig. 5). It would have been obvious to use the usage frequency evening technique disclosed by Youn in the device disclosed by Kinoshita in view of Sender Beleta because doing so would allow for the extension of nozzle life and in turn extension of the life of any given printhead.
Upon combination application of the technique disclosed by Youn to the device disclosed by Kinoshita in view of Sender Beleta, the controller for the resultant device would perform the switching so that each of Kinoshita’s two nozzle groups, as defined above, would be moved to face the line thereby meeting the limitation “until all nozzle groups have faced the line.”

Regarding claim 2, Kinoshita in view of Sender Beleta and Youn teaches the tablet printing apparatus according to claim 1, wherein each of the nozzle groups has a length equal to or longer than each of the tablets in the direction perpendicular to the conveyance direction (Kinoshita, see fig. 11, Note that, as defined above, this is the case).

Regarding claims 3 and 4, Kinoshita in view of Sender Beleta and Youn teaches the tablet printing apparatus according to claims 1 and 2, respectively, wherein
the controller includes:
a timer configured to count elapsed time since start of printing by the applicator head (Sender Beleta, [0051], note that to track a predetermined time elapsed, a timer is necessary), and
a memory that stores a preset time in advance (note that this is necessarily the case), and
the controller is further configured to switch the nozzles groups when the elapsed time counted by the timer reaches the preset time (Sender Beleta, [0051]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853